DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 5, 7, 13, 19, 21 have been amended and claims 4, 10, 15-18 are canceled.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 7-8, 13-14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Centonza et al. (US20190059039” herein after Centonza).

a method for implementing multilink retransmission in the case of multiple connections, comprising:
 accessing, by a terminal, at least two links simultaneously ([0047] “In the architecture identified by CUs and DUs dual connectivity may be achieved by means of allowing a UE (also referred to as a mobile communication device, a mobile device, a wireless device, etc.) to connect to multiple DUs served by the same CU or by allowing a UE to connect to multiple DUs served by different CUs”[0083] “mobile communication device exchanges data with CU node through first DU node DU1 and optionally through second DU node DU2”), wherein the at least two links are links respectively established by the terminal with at least two Distributed Units (DUs) (Fig. 10A “0. UE is connected to the CU at RRC and PDCP level. UE exchanging data traffic with DU1. UE optionally exchanging data traffic with DU2”, [0083] “mobile communication device exchanges data with CU node through first DU node DU1 and optionally through second DU node DU2”),
and transmitting data to the at least two DUs or receiving data from the at least two DUs (Fig 10A “0. UE is connected to the CU at RRC and PDCP level. UE exchanging data traffic with DU1. UE optionally exchanging data traffic with DU2”, Fig. 10B “5. Data transmission to the UE is maintained via DU2, while DU1 remains configured to serve the UE but no traffic is transmitted by DU1”, [0083] “In FIG. 10A, mobile communication device exchanges data with CU node through first DU node DU1 and optionally through second DU node DU2”, [0085] “At operation 5, data transmissions to UE are maintained via DU2”);
 when a first DU in the at least two DUs finds at least one of the following situations:
 a data packet fails to be transmitted on a first link towards the terminal (Fig. 10A “1. DU1 determines that the radio link is subject to an outage, e.g. blocking, fast fading”, [0083] “first DU node DU1 may determine the radio link with the mobile communication device UE is subject to an outage (e.g., due to blocking, fast fading, etc.) so that the radio link between DU1 and UE may be temporarily unavailable”) or the first link is abnormal,
 reporting, by the first DU, a status report to a Central Unit (CU) (Fig. 10A “2. DU1 signals to CU that the radio link serving the UE is temporarily unavailable. DU1 signals the PDCP PDU numbers that have not been delivered to the UE”, [0083] “DU1 may signal to the CU node that the radio link serving UE is temporarily unavailable, and DU1 may signal the PDCP PDU numbers that have not been delivered to the UE at message 2”));
 and analyzing, by the CU, the status report is that the data packet fails to be transmitted on the first link (Fig. 10A “2. DU1 signals to CU that the radio link serving the UE is temporarily unavailable. DU1 signals the PDCP PDU numbers that have not been delivered to the UE”, [0083] “DU1 may signal to the CU node that the radio link serving UE is temporarily unavailable, and DU1 may signal the PDCP PDU numbers that have not been delivered to the UE at message 2”), [0068] “the CU may apply different measures to recover unsuccessfully sent PDCP PDUs via the DU1 indicating unavailability depending on the type of unavailability indicated by the DU1, i.e., temporary unavailability or general outage/unavailability. In case of temporary ,
 selecting, by the CU, other links for data retransmission (Fig. 10A “3”, [0083] “CU node may analyze … If other DU/DUs are already configured to serve UE (e.g., via DC), CU node may select such DU/DUs. Otherwise, CU node may select a new suitable DU node”, [0084] “CU node signals to the new DU node, DU2, the PDCP PDUs that should be resent due to unsuccessful delivery over DU1”);
wherein analyzing, by the CU, the status report is that the data packet fails to be transmitted on the first link (Fig. 10A “2. DU1 signals to CU that the radio link serving the UE is temporarily unavailable. DU1 signals the PDCP PDU numbers that have not been delivered to the UE”, [0083] “DU1 may signal to the CU node that the radio link serving UE is temporarily unavailable, and DU1 may signal the PDCP PDU numbers that have not been delivered to the UE at message 2”), [0068] “the CU may apply different measures to recover unsuccessfully sent PDCP PDUs via the DU1 indicating unavailability depending on the type of unavailability indicated by the DU1, i.e., temporary unavailability or general outage/unavailability. In case of temporary unavailability, the CU may trigger a light-weight data recovery procedure, i.e. to resend the unsuccessfully transmitted PDCP PDUs via the other DU to the UE.”),
 selecting, by the CU, the other links for data retransmission ([0083] “CU node may analyze whether other radio links served by different DU nodes are available for service with UE. If other DU/DUs are already configured to serve UE (e.g., via DC), CU node may select such DU/DUs”) comprises;
selecting, from the at least two links ([0083] “CU node may analyze whether other radio links served by different DU nodes are available for service with UE. If other DU/DUs are already configured to serve UE (e.g., via DC), CU node may select such DU/DUs”),
 a link of which link transmission quality is higher than that of the first link, and retransmitting the data packet transmitted on the first link on the selected link ([0058] “fast retransmission of undelivered data traffic to the UE via a new radio link may be provided in cases of fading or blocking of a first serving radio link. Such embodiments may allow that the radio link that temporarily failed is not removed but instead data traffic delivery to the DU serving such radio link may be suspended for the time when the link is subject to poor radio quality. Such embodiments may then enable fast switch of user plane data transmission from the broken radio link to a radio link served by a different DU and that enjoys good/better radio quality”).

Regarding claim 7, Centonza teaches a base station, comprising
 a Central Unit (CU)(Fig 9 “CU”, [0042] “Central Unit (CU)”) and at least two a Distributed Units (DUs) (Fig 9 “DU”, “DU”, [0042] “CU controls the operation of DUs”),
 wherein the CU is configured to:
 receive (Fig. 10A “2. DU1 signals to CU that the radio link serving the UE is temporarily unavailable. DU1 signals the PDCP PDU numbers that have not been delivered to the UE”, [0083] “DU1 may signal to the CU node that the radio link serving UE is temporarily unavailable, and DU1 may signal the PDCP PDU numbers that have not been delivered to the UE at message 2”), in the case that a terminal accesses at least two links simultaneously ([0047] “In the architecture identified by CUs and DUs dual connectivity may be achieved by means of allowing a UE (also referred to as a mobile communication device, a mobile device, a wireless device, etc.) to connect to multiple DUs served by the same CU or by allowing a UE to connect to multiple DUs served by different CUs”[0083] “mobile communication device exchanges data with CU node through first DU node DU1 and optionally through second DU node DU2”),
 a status report reported by a first DU in the at least two DUs when the first DU finds at least one of the following situations (Fig. 10A “2. DU1 signals to CU that the radio link serving the UE is temporarily unavailable. DU1 signals the PDCP PDU numbers that have not been delivered to the UE”, [0083] “DU1 may signal to the CU node that the radio link serving UE is temporarily unavailable, and DU1 may signal the PDCP PDU numbers that have not been delivered to the UE at message 2”):
 a data packet fails to be transmitted on a first link towards the terminal (Fig. 10A “1. DU1 determines that the radio link is subject to an outage, e.g. blocking, fast fading”, [0083] “first DU node DU1 may determine the radio link with the mobile communication device UE is subject to an outage (e.g., due to blocking, fast fading, etc.) so that the radio link between DU1 and UE may be temporarily unavailable”) or the first link is abnormal,
 wherein the at least two links are links respectively established by the terminal with the at least two DUs (Fig. 10A “0. UE is connected to the CU at RRC and PDCP level. UE exchanging data traffic with DU1. UE optionally exchanging data traffic with DU2”, [0083] “mobile communication device exchanges data with CU node through first DU node DU1 and optionally through second DU node DU2”)
 and transmitting data to the at least two DUs or receiving data from the at least two DUs (Fig 10A “0. UE is connected to the CU at RRC and PDCP level. UE exchanging data traffic with DU1. UE optionally exchanging data traffic with DU2”, Fig. 10B “5. Data transmission to the UE is maintained via DU2, while DU1 remains configured to serve the UE but no traffic is transmitted by DU1”, [0083] “In FIG. 10A, mobile communication device exchanges data with CU node through first DU node DU1 and optionally through second DU node DU2”, [0085] “At operation 5, data transmissions to UE are maintained via DU2”);
analyze the status report that the data packet fails to be transmitted on the first link (Fig. 10A “2. DU1 signals to CU that the radio link serving the UE is temporarily unavailable. DU1 signals the PDCP PDU numbers that have not been delivered to the UE”, [0083] “DU1 may signal to the CU node that the radio link serving UE is temporarily unavailable, and DU1 may signal the PDCP PDU numbers that have not been delivered to the UE at message 2”), [0068] “the CU may apply different measures to recover unsuccessfully sent PDCP PDUs via the DU1 indicating unavailability depending on the type of unavailability indicated by the DU1, i.e., temporary unavailability or general outage/unavailability. In case of temporary unavailability, the CU may trigger a light-weight data recovery procedure, i.e. to resend the unsuccessfully transmitted PDCP PDUs via the other DU to the UE.”), and
 select other links for data retransmission (Fig. 10A “3”, [0083] “CU node may analyze … If other DU/DUs are already configured to serve UE (e.g., via DC), CU node may select such DU/DUs. Otherwise, CU node may select a new suitable DU node”, [0084] “CU node signals to the new DU node, DU2, the PDCP PDUs that should be resent due to unsuccessful delivery over DU1”); and the first DU is configured to report the status report ((Fig. 10A “2. DU1 signals to CU that the radio link serving the UE is temporarily unavailable. DU1 signals the PDCP PDU numbers that have not been delivered to the UE”, [0083] “DU1 may signal to the CU node that the radio link serving UE is temporarily unavailable, and DU1 may signal the PDCP PDU numbers that have not been delivered to the UE at message 2”));
wherein the CU is further configured to: select, from the at least two links ([0083] “CU node may analyze whether other radio links served by different DU nodes are available for service with UE. If other DU/DUs are already configured to serve UE (e.g., via DC), CU node may select such DU/DUs”), a link of which link transmission quality is higher than that of the first link, and retransmit the data packet transmitted on the first link on the selected link ([0058] “fast retransmission of undelivered data traffic to the UE via a new radio link may be provided in cases of fading or blocking of a first serving radio link. Such embodiments may allow that the radio link that temporarily failed is not removed but instead data traffic delivery to the DU serving such radio link may be suspended for the time when the link is subject to poor radio quality. Such embodiments may then enable fast switch of user plane data .

Regarding claim 13, Centonza teaches a method for implementing multilink retransmission in the case of multiple connections, comprising:
 accessing, by a terminal, at least two links simultaneously ([0047] “In the architecture identified by CUs and DUs dual connectivity may be achieved by means of allowing a UE (also referred to as a mobile communication device, a mobile device, a wireless device, etc.) to connect to multiple DUs served by the same CU or by allowing a UE to connect to multiple DUs served by different CUs”[0083] “mobile communication device exchanges data with CU node through first DU node DU1 and optionally through second DU node DU2”), wherein the at least two links are links respectively established by the terminal with at least two Distributed Units (DUs) (Fig. 10A “0. UE is connected to the CU at RRC and PDCP level. UE exchanging data traffic with DU1. UE optionally exchanging data traffic with DU2”, [0083] “mobile communication device exchanges data with CU node through first DU node DU1 and optionally through second DU node DU2”),
 and transmitting data to the at least two DUs or receiving data from the at least two DUs (Fig 10A “0. UE is connected to the CU at RRC and PDCP level. UE exchanging data traffic with DU1. UE optionally exchanging data traffic with DU2”, Fig. 10B “5. Data transmission to the UE is maintained via DU2, while DU1 remains configured to serve the UE but no traffic is transmitted by DU1”, [0083] “In FIG. 10A, mobile communication device exchanges data with CU node through first DU node DU1 ;
 when a first DU in the at least two DUs finds at least one of the following situations:
 a data packet fails to be transmitted on a first link towards the terminal (Fig. 10A “1. DU1 determines that the radio link is subject to an outage, e.g. blocking, fast fading”, [0083] “first DU node DU1 may determine the radio link with the mobile communication device UE is subject to an outage (e.g., due to blocking, fast fading, etc.) so that the radio link between DU1 and UE may be temporarily unavailable”) or 4834-8733-2322.14Application No. 16/497,227PatentCustomer No. 110168the first link is abnormal,
 receiving, by a Central Unit (CU (Fig. 10A “2. DU1 signals to CU that the radio link serving the UE is temporarily unavailable. DU1 signals the PDCP PDU numbers that have not been delivered to the UE”, [0083] “DU1 may signal to the CU node that the radio link serving UE is temporarily unavailable, and DU1 may signal the PDCP PDU numbers that have not been delivered to the UE at message 2”);
 and analyzing, by the CU, the status report that the data packet fails to be transmitted on the first link (Fig. 10A “2. DU1 signals to CU that the radio link serving the UE is temporarily unavailable. DU1 signals the PDCP PDU numbers that have not been delivered to the UE”, [0083] “DU1 may signal to the CU node that the radio link serving UE is temporarily unavailable, and DU1 may signal the PDCP PDU numbers that have not been delivered to the UE at message 2”), [0068] “the CU may apply different measures to recover unsuccessfully sent PDCP PDUs via ,
 selecting, by the CU, other links for data retransmission (Fig. 10A “3”, [0083] “CU node may analyze … If other DU/DUs are already configured to serve UE (e.g., via DC), CU node may select such DU/DUs. Otherwise, CU node may select a new suitable DU node”, [0084] “CU node signals to the new DU node, DU2, the PDCP PDUs that should be resent due to unsuccessful delivery over DU1”),
wherein analyzing, by the CU, the status report is that the data packet fails to be transmitted on the first link (Fig. 10A “2. DU1 signals to CU that the radio link serving the UE is temporarily unavailable. DU1 signals the PDCP PDU numbers that have not been delivered to the UE”, [0083] “DU1 may signal to the CU node that the radio link serving UE is temporarily unavailable, and DU1 may signal the PDCP PDU numbers that have not been delivered to the UE at message 2”), [0068] “the CU may apply different measures to recover unsuccessfully sent PDCP PDUs via the DU1 indicating unavailability depending on the type of unavailability indicated by the DU1, i.e., temporary unavailability or general outage/unavailability. In case of temporary unavailability, the CU may trigger a light-weight data recovery procedure, i.e. to resend the unsuccessfully transmitted PDCP PDUs via the other DU to the UE.”),
 selecting, by the CU, the other links for data retransmission ([0083] “CU node may analyze whether other radio links served by different DU nodes are available  comprises,
selecting, from the at least two links ([0083] “CU node may analyze whether other radio links served by different DU nodes are available for service with UE. If other DU/DUs are already configured to serve UE (e.g., via DC), CU node may select such DU/DUs”), a link of which link transmission quality is higher that that of the first link, and retransmitting the data packet transmitted on the first link on the selected link ([0058] “fast retransmission of undelivered data traffic to the UE via a new radio link may be provided in cases of fading or blocking of a first serving radio link. Such embodiments may allow that the radio link that temporarily failed is not removed but instead data traffic delivery to the DU serving such radio link may be suspended for the time when the link is subject to poor radio quality. Such embodiments may then enable fast switch of user plane data transmission from the broken radio link to a radio link served by a different DU and that enjoys good/better radio quality”).

Regarding claim 2, 8, 14 Centonza teaches further comprising:
 allocating, by the CU, a plurality of data packets obtained by splitting to the at least two links (Fig 9 “CU”, “DU”, [0041] “CU controls the operation of DUs. [0043] Distributed Unit (DU): a logical node that includes, depending on the functional split option”, [0054] “the DU and the CU can engage into a signaling exchange that determines whether data traffic delivery … to decide whether and how undelivered data traffic shall be sent via a different DU”).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3, 5, 9, 11, 19, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Centonza in view of Annamraju et al. (US20160182587 herein after Annamraju).


Regarding claim 3, 9, Centonza teaches further comprising:
  by the first DU, the plurality of data packets to the first link for transmission (Fig. 10A “0. UE is connected to the CU at RRC and PDCP level. UE exchanging data traffic with DU1. UE optionally exchanging data traffic with DU2”, [0083] “mobile communication device exchanges data with CU node through first DU node DU1 and optionally through second DU node DU2”).
Centonza does not teach performing fragmentation to obtain a plurality of fragmented data packets.
However, Annamraju teaches performing fragmentation to obtain a plurality of fragmented data packets ([0064] “packet … may be fragmented into two or more fragments”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Centonza to incorporate the teachings of Annamraju. One of ordinary skill in the art would have been motivated to make this modification in order to support high levels of reliability to efficiently exchange data ([0005] in Annamraju).

Regarding claim 5, 11 Centonza teaches wherein analyzing, by the CU (Fig. 10A “2. DU1 signals to CU that the radio link serving the UE is temporarily unavailable. DU1 signals the PDCP PDU numbers that have not been delivered to the UE”, [0083] “DU1 may signal to the CU node that the radio link serving UE is temporarily unavailable, and DU1 may signal the PDCP PDU numbers that have not , the status report is that the data packet fails to be transmitted on the first link (Fig. 10A “2. DU1 signals to CU that the radio link serving the UE is temporarily unavailable. DU1 signals the PDCP PDU numbers that have not been delivered to the UE”, [0083] “DU1 may signal to the CU node that the radio link serving UE is temporarily unavailable, and DU1 may signal the PDCP PDU numbers that have not been delivered to the UE at message 2”), selecting, by the CU, the other links for data retransmission (Fig. 10A “3”, [0083] “CU node may analyze … If other DU/DUs are already configured to serve UE (e.g., via DC), CU node may select such DU/DUs. Otherwise, CU node may select a new suitable DU node”, [0084] “CU node signals to the new DU node, DU2, the PDCP PDUs that should be resent due to unsuccessful delivery over DU1”) comprises:
 when the status report is analyzed to be that the data packet fails to be transmitted on the first link (Fig. 10A “2. DU1 signals to CU that the radio link serving the UE is temporarily unavailable. DU1 signals the PDCP PDU numbers that have not been delivered to the UE”, “3” , [0083] “DU1 may signal to the CU node that the radio link serving UE is temporarily unavailable, and DU1 may signal the PDCP PDU numbers that have not been delivered to the UE at message 2”),
 selecting, by the CU, the other links for data retransmission(Fig. 10A “3”, [0083] “CU node may analyze … If other DU/DUs are already configured to serve UE (e.g., via DC), CU node may select such DU/DUs. Otherwise, CU node may select a new suitable DU node”, [0084] “CU node signals to the new DU node, DU2, the PDCP PDUs that should be resent due to unsuccessful delivery over DU1”.
	Centonza does not teach an xth fragmented data packet, x being a positive integer more than or equal to 1.
However, Annamraju teaches an xth fragmented data packet ([0064] “a retransmission packet … may be fragmented into two or more fragments”), x being a positive integer more than or equal to 1 ([0064] “two or more”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Centonza to incorporate the teachings of Annamraju. One of ordinary skill in the art would have been motivated to make this modification in order to minimize usage of resources.

Regarding claim 19, 21 Centonza teaches wherein analyzing, by the CU (Fig. 10A “2. DU1 signals to CU that the radio link serving the UE is temporarily unavailable. DU1 signals the PDCP PDU numbers that have not been delivered to the UE”, [0083] “DU1 may signal to the CU node that the radio link serving UE is temporarily unavailable, and DU1 may signal the PDCP PDU numbers that have not been delivered to the UE at message 2”), [0068] “the CU may apply different measures to recover unsuccessfully sent PDCP PDUs via the DU1 indicating unavailability depending on the type of unavailability indicated by the DU1, i.e., temporary , the status report is that the data packet fails to be transmitted on the first link (Fig. 10A “2”, “3”, [0083] “DU1 may signal to the CU node that the radio link serving UE is temporarily unavailable, and DU1 may signal the PDCP PDU numbers that have not been delivered to the UE at message 2 … CU node may analyze”),
 selecting, by the CU, the other links for data retransmission (Fig. 10A “3”, [0083] “CU node may analyze … If other DU/DUs are already configured to serve UE (e.g., via DC), CU node may select such DU/DUs. Otherwise, CU node may select a new suitable DU node”, [0084] “CU node signals to the new DU node, DU2, the PDCP PDUs that should be resent due to unsuccessful delivery over DU1”) comprises:
 when the status report is analyzed to be data packet fails to be transmitted on the first link (Fig. 10A “2”, “3”, [0083] “DU1 may signal to the CU node that the radio link serving UE is temporarily unavailable, and DU1 may signal the PDCP PDU numbers that have not been delivered to the UE at message 2 … CU node may analyze”),
 selecting, by the CU, the other links for data retransmission (Fig. 10A “3”, [0083] “CU node may analyze … If other DU/DUs are already configured to serve UE (e.g., via DC), CU node may select such DU/DUs. Otherwise, CU node may select a new suitable DU node”, [0084] “CU node signals to the new DU node, DU2, the PDCP PDUs that should be resent due to unsuccessful delivery over DU1”).
that an xth fragmented data packet, x being a positive integer more than or equal to 1.
However, Annamrju teaches that an xth fragmented data packet ([0064] “a retransmission packet … may be fragmented into two or more fragments”), x being a positive integer more than or equal to 1 ([0064] “two or more”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Centonza to incorporate the teachings of Annamraju. One of ordinary skill in the art would have been motivated to make this modification in order to minimize usage of resources.


Claim 6, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Centonza in view of Annamraju further in view of Strojay et al. (US4159470 herein after Strojay).

further comprising: selecting, by the CU, from the status report. 
Centonza does not teach forwarding an identifier of the first link obtained, to the i links, and retransmitting the xth fragmented data packet transmitted on the first link on the i links according to the identifier of the first link.
However, Annamraju teaches retransmitting the xth fragmented data packet ([0064] “a retransmission packet … may be fragmented into two or more fragments”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Centonza to incorporate the teachings of Annamraju. One of ordinary skill in the art would have been motivated to make this modification in order to minimize usage of resources.
Annamraju does not teach forwarding an identifier of the first link obtained, to the i links, and transmitted on the first link on the i links according to the identifier of the first link.
However, Strojay teaches forwarding an identifier of the first link obtained, to the i links, and transmitted on the first link on the i links according to the identifier of the first link (col 3 lines 30-44 “retransmitted … over the two outgoing trunk segments… coupled into the several segments to indicate at the remote station the failure … status monitoring circuit … provides information … identify the location and loop segment identification (primary and secondary) that has failed”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Centonza, and Annamraju to incorporate the teachings of Strojay. One of ordinary skill in the art would .


Claim 20, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Centonza in view of Annamraju further in view of Azarian further in view of Strojay.

Regarding claim 20, 22. Centonza teaches further comprising:
 selecting, by the CU, and retransmitting data packet transmitted on the first link on the i links, the status report (Fig. 10A “2”, “3”).
Centonza does not teach i links of which link transmission quality is higher than that of the first link from the at least two links, i being a positive integer more than or equal to 1; forwarding, an identifier of the first link to the i links, the xth fragmented.
However, Annamraju teaches the xth fragmented ([0064] “a retransmission packet … may be fragmented into two or more fragments”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Centonza to incorporate the teachings of Annamraju. One of ordinary skill in the art would have been motivated to make this modification in order to minimize usage of resources.
i links of which link transmission quality is higher than that of the first link from the at least two links, i being a positive integer more than or equal to 1; forwarding, an identifier of the first link to the i links.
However Azarian teaches i links of which link transmission quality is higher than that of the first link from the at least two links ([0040] “the data packet across the links for a retransmission … Reallocating … based on the channel measurements performed … allocated to the link with the recently measured higher channel quality”), i being a positive integer more than or equal to 1 ([0040] “the links”, links is a positive integer more than 1).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Centonza and Annamraju to incorporate the teachings of Azarian. One of ordinary skill in the art would have been motivated to make this modification in order to support high levels of reliability with low latency levels ([0007] in Azarian).
Azarian does not teach forwarding, an identifier of the first link to the i links.
However, Strojay teaches forwarding, an identifier of the first link to the i links (col 3 lines 30-44 “retransmitted … over the two outgoing trunk segments… coupled into the several segments to indicate at the remote station the failure … status monitoring circuit … provides information … identify the location and loop segment identification (primary and secondary) that has failed”).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Centonza, Annamraju and Azarian to incorporate the teachings of Strojay. One of .

Response to Arguments
Applicant's arguments filed 12/15/2021 have been fully considered but they are not persuasive.

Applicant’s Argument 1
	In the remarks the applicant states Centonza does not specifically disclose analyzing, by the CU, the status report is that the data packet fails to be transmitted on the first link.

Examiner’s Response 1
	Examiner respectfully disagrees. Centonza teaches wherein analyzing, by the CU, the status report is that the data packet fails to be transmitted on the first link (Fig. 10A “2. DU1 signals to CU that the radio link serving the UE is temporarily unavailable. DU1 signals the PDCP PDU numbers that have not been delivered to the UE”, [0083] “DU1 may signal to the CU node that the radio link serving UE is temporarily unavailable, and DU1 may signal the PDCP PDU numbers that have 
Further elaborating, the CU receives the report that the DU1 is unavailable. As can see in [0068] the CU applies different ways to recover unsuccessfully sent data due to the DU1 report which triggers the data recovery procedures. This is equivalent to analyzing the report. Applicant’s background on p. 2, ll. 3-13 argues a CU-DU two-stage architecture is needed where a PDCP stack is found on the CU and which has a retransmission function, specifically a “fast retransmission”.   Centonza discloses such a CU node with fast retransmission, e.g., [0058-59] and [0074].  Thus Centonza is the same with respect to a packet retransmission.   In addition, Centonza further teaches that in [0067] that DU1 may inform CU about information about RLC SN numbers used for the PDCP PDU, as well information on RLC segmentation, and the number of waiting RLC packets in the transmit buffer (e.g., related to no delivered PDCP packets).   Thus Centonza broadly teaches a status report where the PDCP and RLC packets fail to be transmitted as claimed.

Applicant’s Argument 2
	In the remarks the applicant states Azarian does not teach "selecting, from the at least two links, a link of which link transmission quality is higher than that of the first link, and retransmitting the data packet transmitted on the first link on the selected link"

Examiner’s Response 2
	Examiner respectfully disagrees. Centoza teaches selecting, from the at least two links ([0083] “CU node may analyze whether other radio links served by different DU nodes are available for service with UE. If other DU/DUs are already configured to serve UE (e.g., via DC), CU node may select such DU/DUs”),
 a link of which link transmission quality is higher than that of the first link, and retransmitting the data packet transmitted on the first link on the selected link ([0058] “fast retransmission of undelivered data traffic to the UE via a new radio link may be provided in cases of fading or blocking of a first serving radio link. Such embodiments may allow that the radio link that temporarily failed is not removed but instead data traffic delivery to the DU serving such radio link may be suspended for the time when the link is subject to poor radio quality. Such embodiments may then enable fast switch of user plane data transmission from the broken radio link to a radio link served by a different DU and that enjoys good/better radio quality”).

Applicant’s Argument 3
	Applicant argues Strojay does not teach "forwarding an identifier of the first link obtained (from the status report) to the i links, and (retransmitting the xth fragmented data packet) transmitted on the first link on the i links according to the identifier of the first link', as recited in claim 6.

Examiner’s Response 3

Examiner respectfully disagrees, the combination of Centonza in view of Annamraju further in view of Strojay teaches "forwarding an identifier of the first link obtained (from the status report) to the i links, and (retransmitting the xth fragmented data packet) transmitted on the first link on the i links according to the identifier of the first link', as recited in claim 6.
	Regarding claim 6, 12 Centonza teaches further comprising: selecting, by the CU, from the status report. 
Centonza does not teach forwarding an identifier of the first link obtained, to the i links, and retransmitting the xth fragmented data packet transmitted on the first link on the i links according to the identifier of the first link.
However, Annamraju teaches retransmitting the xth fragmented data packet ([0064] “a retransmission packet … may be fragmented into two or more fragments”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Centonza to incorporate the 
Annamraju does not teach forwarding an identifier of the first link obtained, to the i links, and transmitted on the first link on the i links according to the identifier of the first link.
However, Strojay teaches forwarding an identifier of the first link obtained, to the i links, and transmitted on the first link on the i links according to the identifier of the first link (col 3 lines 30-44 “retransmitted … over the two outgoing trunk segments… coupled into the several segments to indicate at the remote station the failure … status monitoring circuit … provides information … identify the location and loop segment identification (primary and secondary) that has failed”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Centonza, and Annamraju to incorporate the teachings of Strojay. One of ordinary skill in the art would have been motivated to make this modification in order to ensure continuity of data transfer.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH TRAN-DANH FOLLANSBEE whose telephone number is (571)272-3071. The examiner can normally be reached 10am -6 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/K.T.F./Examiner, Art Unit 2411                                                                                                                                                                                                        /DERRICK W FERRIS/Supervisory Patent Examiner, Art Unit 2411